

Exhibit 10.1

 
RESIGNATION


To:   The Board of Directors of China Biotech Holdings Limited (“Company”)
And
CHANG Ting Ting (Tina)


I, SIN Edward, hereby tender my resignation as the Chief Financial Officer of
the Company, with immediate effect. I am resigning because I do not believe with
the other business commitments that I have made, I have sufficient time to
perform my duties as the Company’s
Chief Financial Officer.  This resignation is not the result of any
disagreements with the Company.
 
DATED as of the 3rd day of May, 2018.




/s/ SIN Edward
SIN Edward

